Citation Nr: 0126059	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.

3.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to December 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in relevant part determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for left ear hearing loss 
and left shoulder disability.  The RO also denied entitlement 
to service connection for right shoulder disability.  A 
notice of disagreement was received in November 2000, a 
statement of the case was issued in January 2001, and a 
substantive appeal was received in February 2001.


FINDINGS OF FACT

1.  By rating decision dated in June 1994, the RO denied 
entitlement to service connection for left ear hearing loss; 
although the veteran initiated an appeal with a notice of 
disagreement, he did not file a timely substantive appeal to 
complete the appeal. 

2.  Evidence received since the June 1994 rating decision in 
connection with the claim of entitlement to service 
connection for left ear hearing loss is cumulative of 
evidence previously submitted, does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  By rating decision dated in June 1994, the RO denied 
entitlement to service connection for left shoulder 
disability; although the veteran initiated an appeal with a 
notice of disagreement, he did not file a timely substantive 
appeal to complete the appeal.

4.  Evidence received since the June 1994 rating decision in 
connection with the claim of entitlement to service 
connection for left shoulder disability is new, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision which denied entitlement to 
service connection for hearing loss and for left shoulder 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the June 1994 rating decision in 
regard to the claim of entitlement to service connection for 
left ear hearing loss is not new and material, and the claim 
of entitlement to service connection for left ear hearing 
loss has not been reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  Evidence received since the June 1994 rating decision in 
regard to the claim of entitlement to service connection for 
left shoulder disability is new and material, and the claim 
of entitlement to service connection for left shoulder 
disability has been reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
left ear hearing loss issue.  The record includes service 
medical records, reserve medical records, VA outpatient 
treatment records and a VA examination report.  The Board 
notes that in a February 2001 letter, the RO notified the 
veteran of the enactment of the VCAA, of what evidence was 
necessary to establish entitlement to service connection, 
what evidence was needed from the veteran, and where to send 
such information.  Significantly, no additional pertinent 
evidence has been submitted or identified by the veteran as 
relevant to the hearing loss issue.  

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection and 
reopening a claim on the basis of new and material evidence.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

I.  Left Ear Hearing Loss Claim

A claim of entitlement to service connection for hearing loss 
was originally denied in a June 1994 rating decision on the 
bases that medical evidence did not demonstrate hearing loss 
disability within the meaning of VA regulations.  The veteran 
was notified of that decision in June 1994 and he filed a 
notice of disagreement in August 1994.  A statement of the 
case was issued in October 1994.  However, the veteran did 
not perfect his appeal with the filing of a substantive 
appeal.  The June 1994 rating decision therefore became final 
based upon the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§  20.200, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last decision denying the claim on any 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The veteran 
subsequently sought to reopen his claim of entitlement to 
service connection for left ear hearing loss. 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the claims folder reflects that the newly 
submitted evidence in regard to this claim includes VA 
treatment records dated in 2000 and 2001 as well as a 
National Guard record dated 1998.  

The 2000 VA treatment records reflect a complaint of hearing 
loss in the left ear since a grenade accident.  The treatment 
record also notes that there was no hearing problem.  The 
remainder of the treatment records is silent for complaints 
or diagnoses related to hearing loss.  A VA progress note 
dated in 2001 reflects a relevant complaint of hearing loss.  
Physical examination noted normal speech and no external 
ear/nose lesions.  An assessment of generally stable was 
noted.  

This medical evidence is new in that it was not previously of 
record.  However, this medical evidence does not bear 
directly and substantially upon the specific matter under 
consideration, as it does not demonstrate a current hearing 
loss disability within the meaning of VA regulations incurred 
as a result of military service.  The evidence demonstrates 
only complaints of hearing loss since service, but provides 
no medical diagnosis of left ear hearing loss.  Thus, the 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

A National Guard report of medical examination dated in 
December 1998 includes an audiological evaluation reflecting 
pure tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
n/a
05
05
15
20
20
25
n/a
LEFT
n/a
15
15
20
20
15
65
n/a

This evidence is new in that it was not previously of record.  
However, the determination of whether the veteran has 
service-connectable hearing loss is governed by 38 C.F.R. §  
3.385, which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  Thus, this new evidence fails to demonstrate a 
current left ear hearing loss disability within the meaning 
of VA regulations.  The Board recognizes the veteran's 
contention that he was unable to pass the hearing portion of 
a flight test.  However, the Board is bound by the 
aforementioned regulation governing when hearing loss will be 
considered a "disability."  38 U.S.C.A. § 7104(c).  As the 
newly received evidence fails to demonstrate a current left 
ear hearing loss disability within the meaning of VA 
regulations, the evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

In support of his claim, the veteran has also submitted 
photocopies of his service medical records and an Alternate 
Flight Aptitude Selection Test Battery Scoring Worksheet.  
This evidence is duplicative of that previously submitted and 
considered in connection with the veteran's claim and is thus 
not new and material evidence.  

II.  Left Shoulder Disability-New and Material Evidence

The veteran's claim of entitlement to service connection for 
left shoulder disability was originally denied in a June 1994 
rating decision on the bases that the evidence did not 
demonstrate a disability for which compensation could be 
paid.  The veteran was informed of this decision by a letter 
dated in June 1994.  The veteran filed a notice of 
disagreement in August 1994, and a statement of the case was 
issued in October 1994.  However, the veteran did not 
complete his appeal with the filing of a substantive appeal 
as required by law.  See 38 U.S.C.A. § 7105.  The June 1994 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, a claim will be reopened if new and 
material evidence is presented or secured since the last 
decision denying the claim on any basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105; Manio v. Derwinski, 1 
Vet. App. at 145 (1991).  The veteran subsequently sought to 
reopen his claim of entitlement to service connection for 
left shoulder disability in May 2000.

As previously noted new and material evidence means 1) 
evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence received in connection with the veteran's 
attempt to reopen his claim of entitlement to service 
connection for left shoulder disability includes VA treatment 
records dated in 2000 and 2001.  A February 2001 VA progress 
note uses the term arthritis and notes the veteran had 
experienced progressive difficulty raising his arms above his 
head as well as snapping and popping in the shoulders.  
Physical examination revealed full range of motion without 
pain and no joint deformity.  An assessment of generally 
stable was noted.  Because this evidence does mention 
arthritis, a disability for which compensation may be paid, 
the Board concludes that this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The additional evidence is therefore new and 
material and the claim is reopened.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.  To this extent, the appeal is denied. 

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for left 
shoulder disability.  To this extent, the appeal is granted 
subject to the directions set forth in the following remand 
portion of this decision.  


REMAND

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

After reviewing the record, the Board concludes that a VA 
examination and medical opinion is necessary with regard to 
both the left shoulder and right shoulder disability issues. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to obtain any pertinent VA and private 
medical records which are not already of 
record.  

2.  The veteran should be scheduled for a 
comprehensive VA orthopedic examination 
to ascertain the nature and etiology of 
any current disabilities of the 
shoulders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special studies and tests, 
including x-ray studies, should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
as well as all current disorders of the 
shoulders capable of medical diagnosis.  
If any present shoulder disorder is 
congenital or developmental in nature, 
the examiner should so state.  As to any 
other disorder(s) of the shoulders found 
to be present, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disorder is 
related to the veteran's military 
service.  A detailed rationale for all 
opinions expressed should be provided.  

3.  After completion of the above, the RO 
should review the expanded record on a de 
novo basis and determine if service 
connection for right shoulder disability 
and for left shoulder disability is 
warranted under applicable VA laws and 
regulations, including the benefit of the 
doubt provisions of 38 U.S.C.A. 
§ 5107(b).  If either or both claims 
remain denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

